


Exhibit 10.3

 

PERFORMANCE GUARANTY

 

This Performance Guaranty (“Guaranty”) is made and given as of the 11th day of
December 2007, by EnergySolutions, LLC, a Utah limited liability company
(“Guarantor”), in favor of Exelon Generation Company, LLC, a Pennsylvania
limited liability company (“Beneficiary”).

 

RECITALS

 

WHEREAS, ZionSolutions, LLC, a Delaware limited liability company and an
Affiliate of Guarantor (“Counterparty”), has entered into that certain Asset
Sale Agreement, dated the date hereof (the “Asset Sale Agreement”), pursuant to
which Beneficiary has agreed to sell, assign, transfer, convey and deliver to
Counterparty the Zion Assets and transfer the Assumed Liabilities to
Counterparty, and Counterparty has agreed to purchase, assume and accept from
Beneficiary the Zion Assets and to assume, agree to pay, perform and discharge
when due the Assumed Liabilities,  all in accordance with the Asset Sale
Agreement, and the parties have undertaken certain duties, responsibilities and
obligations as set forth in the Asset Sale Agreement;

 

WHEREAS, upon the Closing, Counterparty will be entering into that certain Lease
Agreement (the “Lease Agreement”) pursuant to which Beneficiary will lease the
Premises and Counterparty will pay Rent for such lease in accordance with the
Lease Agreement, and the parties will undertake certain duties, responsibilities
and obligations as set forth in the Lease Agreement;

 

WHEREAS, upon the Closing, Counterparty and Beneficiary will be entering into
that certain Put Option Agreement (the “Put Option Agreement”), pursuant to
which Beneficiary will grant the Put Option to Counterparty subject to the terms
and conditions set forth in the Put Option Agreement;

 

WHEREAS, upon the Closing, Counterparty and Beneficiary will be entering into
that certain Assignment and Assumption Agreement  (the “Assignment and
Assumption Agreement”), pursuant to which Counterparty will assume and accept
from Beneficiary the Zion Assets and will assume all Assumed Liabilities as
provided in the Asset Sale Agreement;

 

WHEREAS, Guarantor has agreed to guarantee obligations of Counterparty under the
Asset Sale Agreement, the Lease Agreement, the Put Option Agreement and the
Assignment and Assumption Agreement (together, the “Guaranteed Agreements”); and

 

WHEREAS, Guarantor has executed and delivered this Guaranty as an inducement for
Beneficiary to enter into the Asset Sale Agreement, and it is a condition to the
obligations of Beneficiary under the Asset Sale Agreement that this Guaranty
remain in full force and effect; and

 

WHEREAS, Guarantor will benefit from the transactions contemplated by the Asset
Sale Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, Guarantor agrees as follows:

 

1.                                      Definitions.  Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Guaranteed Agreements.

 

2.                                      Guaranty.  As an inducement to
Beneficiary, for and in consideration of Beneficiary entering into the Asset
Sale Agreement, Guarantor hereby absolutely, unconditionally, and irrevocably
guarantees to Beneficiary and its successors, endorsees and permitted assigns,
as primary obligor and not merely as a surety, the full and prompt payment and
performance, when due, by Counterparty of all of its present and future
obligations that are required to be paid or performed in accordance with the
Guaranteed Agreements  (collectively, the “Guaranteed Obligations”).  The
Guaranteed Obligations shall include, without limitation, all reasonable costs
and expenses (including reasonable attorneys’ fees and disbursements), if any,
incurred in enforcing Beneficiary’s rights under this Guaranty, but only to the
extent that Beneficiary is successful in enforcing its legal rights under this
Guaranty.  This is a guaranty of payment and performance and not of collection.

 

3.                                      Guaranty Absolute.   The liability of
Guarantor under this Guaranty shall be absolute, unconditional and irrevocable,
and nothing whatever except actual full payment and performance of the
Guaranteed Obligations (and all other debts, obligations and liabilities of
Guarantor under this Guaranty) shall operate to discharge Guarantor’s liability
hereunder.  Without limiting the generality of the foregoing, Guarantor’s
liability hereunder shall not be discharged, released or affected, in whole or
in part, by:

 

3.1.                            The occurrence or continuance of any event of
bankruptcy, reorganization or insolvency with respect to Counterparty or
Guarantor, or any disallowance of all or any portion of any claim by
Beneficiary, its successors or assigns in connection with any such proceeding or
in the event that all or any part of any payment is recovered from Beneficiary
as a preference payment or fraudulent transfer under the United States
Bankruptcy Code or any applicable law, or the dissolution, liquidation or
winding up of Guarantor or Counterparty;

 

3.2.                            Any amendment, supplement, reformation, waiver
or other modification of the Guaranteed Agreements, unless such amendment,
supplement, reformation, waiver or other modification materially increases the
liability of Guarantor with respect to the Guaranteed Obligations and Guarantor
has not given its consent thereto if such consent is required under the
applicable Guaranteed Agreements;

 

3.3.                            The exercise, non-exercise or delay in
exercising, by Beneficiary or any other Person, of any right under this Guaranty
or the Guaranteed Agreements;

 

3.4.                            Any extension, renewal, settlement, compromise
or waiver concerning the Guaranteed Obligations or any change in time, manner or
place of payment of, or in

 

--------------------------------------------------------------------------------


 

any other terms of, all or any of the Guaranteed Obligations or any other
amendment or waiver of, or any consent to depart from, the Guaranteed Agreements
or any other agreement, document or instrument relating thereto; provided,
however, Guarantor’s obligations with respect to the Guaranteed Obligations
shall be credited to the extent that that any such settlement or compromise
reduces the Guaranteed Obligations;

 

3.5.                            Any assignment or other transfer of rights under
this Guaranty by Beneficiary, or any permitted assignment or other transfer of
the Guaranteed Agreements, including any assignment as security for financing
purposes;

 

3.6.                            Any merger or consolidation into or with any
other entity, or other change in the corporate existence or cessation of
existence of, Counterparty or Guarantor;

 

3.7.                            Any change in ownership or control of Guarantor
or Counterparty;

 

3.8.                            Any sale, transfer or other disposition by
Guarantor of any direct or indirect interest it may have in Counterparty;

 

3.9.                            The inaccuracy or breach, or alleged inaccuracy
or breach, of any of the representations and warranties of Counterparty or
Beneficiary under the Guaranteed Agreements;

 

3.10.                     The failure to create, preserve, validate, perfect or
protect any security interest, collateral or other guaranty granted to, or in
favor of, any Person;

 

3.11.                     The existence of, or any substitution, modification,
exchange, release, settlement or compromise of, any security or collateral for
or guaranty of any of the Guaranteed Obligations or failure to apply such
security or collateral or failure to enforce such guaranty;

 

3.12.                     The existence of any claim, set-off, or other rights
which Guarantor or any Affiliate thereof may have at any time against
Beneficiary, any Affiliate thereof or any other Person;

 

3.13.                     The genuineness, validity, regularity, or
enforceability, in whole or in part, of this Guaranty, the Guaranteed
Agreements, or any other agreement, document or instrument related to the
transactions contemplated hereby or thereby or the absence of any action to
enforce the same, or any provision of law purporting to prohibit payment or
performance by Counterparty of the Guaranteed Obligations;

 

3.14.                     The absence of any notice to, or knowledge by,
Guarantor of the existence or occurrence of any of the matters or events set
forth in the foregoing clauses; and

 

--------------------------------------------------------------------------------


 

3.15.                     Except as provided herein, any other circumstances
which might otherwise constitute a defense to, or discharge of, Guarantor or
Counterparty in respect of the Guaranteed Obligations or a legal or equitable
discharge of Counterparty in respect thereof, including, a discharge as a result
of any bankruptcy or similar law.

 

4.                                      Waiver.  In addition to waiving any
defenses to which Section 3.1 through Section 3.15 hereof may refer:

 

4.1.                            Guarantor hereby irrevocably, unconditionally
and expressly waives, and agrees that it shall not at any time insist upon,
plead or in any manner whatsoever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantor of its obligations
under, or the enforcement by Beneficiary of, this Guaranty;

 

4.2.                            Guarantor hereby irrevocably, unconditionally
and expressly waives all notices, diligence, presentment and demand of every
kind (whether for nonperformance, nonpayment or protest or of acceptance,
maturity, extension of time, change in nature or form of the Guaranteed
Obligations, acceptance of security, release of security, composition or
agreement arrived at as to the amount of, or the terms of, the Guaranteed
Obligations, notice of adverse change in Counterparty’s financial condition, or
any other fact which might materially increase the risk to Guarantor hereunder)
with respect to the Guaranteed Obligations which are not specifically required
to be given by Beneficiary to Guarantor in the Guaranteed Agreements, and any
other demands whatsoever which are not specifically required to be given by
Beneficiary to Guarantor in the Guaranteed Agreements, and waives the benefit of
all provisions of law which are in conflict with the terms of this Guaranty;
provided, however, Beneficiary agrees that all demands under this Guaranty shall
be in writing and shall specify in what manner and what amount Counterparty has
failed to pay or perform and an explanation of why such payment is due, with a
specific statement that Beneficiary is calling upon Guarantor to pay or perform
under this Guaranty.  Any payment demand shall also include the bank account and
wire transfer information to which the funds should be wire transferred;

 

4.3.                            The Guarantor hereby irrevocably,
unconditionally and expressly waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Guaranteed Obligations and the
delivery, acceptance, performance, default or enforcement of this Guaranty and
any requirement that Beneficiary protect, secure or perfect any security
interest or exhaust any right or first proceed against Counterparty or any other
Person or any other security or guaranty;

 

4.4.                            Guarantor irrevocably, unconditionally and
expressly waives (i) any right it may have to bring a case or proceeding against
Counterparty by reason of Guarantor’s performance under this Guaranty or with
respect to any other obligation of Counterparty to Guarantor, under any state or
federal bankruptcy, insolvency,

 

--------------------------------------------------------------------------------


 

reorganization, moratorium or similar laws for the relief of debtors or
otherwise; (ii) any subrogation to the rights of Beneficiary against
Counterparty and any other claim against Counterparty which arises as a result
of payments made by Guarantor pursuant to this Guaranty, until the Guaranteed
Obligations have been paid and performed in full and such payments are not
subject to any right of recovery; (iii) any setoffs or counterclaims against
Beneficiary, Counterparty or any other Person which would otherwise impair
Beneficiary’s rights against Guarantor hereunder; and (iv) any right of
reimbursement or contribution from Counterparty.  If any amount shall be paid to
the Guarantor on account of such subrogation rights at any time prior to when
the Guaranteed Obligations have been paid and performed in full, such amount
shall be held in trust for the benefit of Beneficiary and shall forthwith be
paid to Beneficiary to be applied to the Guaranteed Obligations; and

 

4.5.                            Notwithstanding anything to the contrary
contained herein, Guarantor shall not waive and shall be entitled to assert
defenses based on or arising out of any defense of Counterparty based upon
(1) the termination of any Guaranteed Agreements at a time when Counterparty is
not in breach of the respective agreement, or (2) the failure of Beneficiary to
perform an obligation of Beneficiary under any Guaranteed Agreements that
adversely affects Counterparty’s performance of its obligations under the
respective agreement.

 

5.                                      Representations and Warranties. 
Guarantor hereby represents and warrants as follows:

 

5.1.                            Guarantor is a limited liability company duly
organized and validly existing under the laws of Utah.

 

5.2.                            Guarantor has full corporate power, authority
and legal right to execute and deliver this Guaranty and to perform its
obligations hereunder.

 

5.3.                            This Guaranty has been duly authorized, executed
and delivered by Guarantor.

 

5.4.                            This Guaranty constitutes the legal, valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms.

 

5.5.                            The execution and delivery by Guarantor of this
Guaranty and the performance by Guarantor of its obligations hereunder will not
(i) conflict with or result in any breach of any provision of Guarantor’s
certificate of incorporation or bylaws (or other similar governing documents);
(ii) violate any Laws applicable to Guarantor; (iii) result in a breach of or
constitute a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, agreement or other instrument or obligation to
which Guarantor is a party or by which it or its assets or property are bound;
or (iv) require any consent, approval, permit or authorization of, or filing
with or notification to, any Governmental Authority.

 

--------------------------------------------------------------------------------


 

5.6.                            No action, suit or proceeding at law or in
equity or by or before any Governmental Authority or arbitral tribunal is now
pending or, to the knowledge of Guarantor, threatened against Guarantor that
would reasonably be expected to have a material adverse effect on the legality,
validity, performance or enforceability of this Guaranty.

 

5.7.                            Guarantor’s obligations under this Guaranty are
not subject to any offsets or claims of any kind against Counterparty,
Beneficiary or any of their respective Affiliates.

 

5.8.                            It is not and shall not be necessary for
Beneficiary to inquire into the powers of Counterparty or the officers,
directors, partners, trustees or agents acting or purporting to act on
Counterparty’s behalf pursuant to the Guaranteed Agreements, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder to the extent made or created in accordance
with the terms of the Guaranteed Agreements.

 

6.                                      Security.  The Guarantor acknowledges
that pursuant to the Credit Support Agreement and the Pledge Agreement,
Beneficiary will be provided certain security interests and collateral to secure
certain of Counterparty’s obligations under this Guaranty and the Guaranteed
Agreements, and the Guarantor hereby acknowledges and agrees that this Guaranty
is in addition to, and not in substitution for, such security interests and
collateral.

 

7.                                      Actions of Beneficiary.  The Beneficiary
may, at any time and from time to time, without notice to or consent of the
Guarantor, without incurring responsibility to the Guarantor and without
impairing or releasing the obligations of the Guarantor hereunder, upon or
without any terms or conditions: (a) take or refrain from taking any and all
actions with respect to the Guaranteed Obligations or the Guaranteed Agreements
or any Person that the Beneficiary determines in its sole discretion to be
necessary or appropriate; (b) take or refrain from taking any action of any kind
in respect of any security for any Guaranteed Obligation(s) or liability of the
Counterparty to the Beneficiary; or (c) compromise or subordinate any Guaranteed
Obligation(s) or liability of the Counterparty to the Beneficiary including any
security therefor.

 

8.                                      Continuing Guarantee.  This Guaranty is
a continuing guaranty and shall remain in full force and effect until all
Guaranteed Obligations having been fully and irrevocably performed and satisfied
in full.  This Guaranty shall continue to be effective, or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any of the
Guaranteed Obligations by Guarantor is rescinded and returned by Beneficiary to
Guarantor upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Counterparty or Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Counterparty, Guarantor or any substantial part of their respective
properties, or otherwise, all as though such payments had not been made. 
Guarantor agrees, upon the written request of Beneficiary, to execute and
deliver to Beneficiary any additional instruments or documents necessary

 

--------------------------------------------------------------------------------


 

or advisable from time to time, in the reasonable and good faith opinion of
Beneficiary, to cause this Guaranty to be, become or remain valid and effective
in accordance with its terms.

 

9.                                      Amendments; Waivers.  Neither this
instrument nor any terms hereof may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by Beneficiary and
Guarantor.  No delay or failure by Beneficiary to exercise any remedy against
Counterparty or Guarantor shall be construed as a waiver of that right or
remedy.  No failure on the part of Beneficiary to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by any
applicable law.   No course of dealing between the Guarantor and the Beneficiary
shall operate as a waiver thereof.  No notice to or demand on the Guarantor in
any case shall entitle the Guarantor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Beneficiary to any other or further action in any circumstances without notice
or demand.

 

10.                               Severability.  In the event that the
provisions of this Guaranty are claimed or held to be inconsistent with any
other instrument evidencing or securing the Guaranteed Obligations, the terms of
this Guaranty shall remain fully valid and effective.  If any one or more of the
provisions of this Guaranty should be determined to be illegal or unenforceable,
all other provisions shall remain effective.

 

11.                               Assignment.

 

11.1.                     Assignability.  Guarantor shall not have the right to
assign any of Guarantor’s rights or obligations or delegate any of its duties
under this Guaranty without the prior written consent of Beneficiary.  Any
purported assignment in contravention of the forgoing sentence shall be voided. 
Guarantor shall remain liable under this Guaranty, notwithstanding assumption of
this Guaranty by a successor or assign, unless and until released in writing
from its obligations hereunder by Beneficiary.  Beneficiary may, at any time and
from time to time, assign, in whole or in part, its rights hereunder to any
Person to whom Beneficiary has the right to assign its rights or obligations
under and pursuant to the terms of the Guaranteed Agreements whereupon such
assignee shall succeed to all rights of Beneficiary hereunder.

 

11.2.                     Successors and Assigns.  Subject to Section 11.1
hereof, all of the terms of this instrument shall be binding upon and inure to
the benefit of the parties hereof and their respective permitted successors and
permitted assigns.

 

--------------------------------------------------------------------------------


 

12.                               Address for All Notices.  All notices and
other communications provided for hereunder shall be given and effective in
accordance with the notice requirements of the Asset Sale Agreement.

 

13.                               Governing Law.  This Guaranty shall be
governed by and construed in accordance with the law of the State of Illinois
(without giving effect to conflict of law principles) as to all matters,
including but not limited to matters of validity, construction, effect,
performance and remedies.  GUARANTOR AGREES THAT VENUE IN ANY AND ALL ACTIONS
AND PROCEEDINGS RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT SHALL BE IN THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS (EASTERN
DIVISION) OR STATE COURTS SITUATED THEREIN.  THE FOREGOING COURTS SHALL HAVE
EXCLUSIVE JURISDICTION FOR SUCH PURPOSE AND GUARANTOR IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURT AND IRREVOCABLY WAIVES THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING.  SERVICE
OF PROCESS MAY BE MADE IN ANY MANNER RECOGNIZED BY SUCH COURTS AND GUARANTOR
AGREES THAT SUMMONS OR OTHER LEGAL PROCESS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING SHALL BE DEEMED PROPERLY AND EFFECTIVELY SERVED WHEN SENT BY
CERTIFIED U.S. MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS OF GUARANTOR AS
SET FORTH IN THE ASSET SALE AGREEMENT.  GUARANTOR IRREVOCABLY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14.                               Entire Agreement.  This writing is the
complete and exclusive statement of the terms of this Guaranty and supersedes
all prior oral or written representations, understandings and agreements between
Beneficiary and Guarantor with respect to the subject matter hereof.  Guarantor
agrees that there are no conditions to the full effectiveness of this Guaranty.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly caused this Guaranty to be executed and
delivered as of the date first written above.

 

 

 

ENERGYSOLUTIONS, LLC

 

 

 

 

 

By:

/s/ R. Steve Creamer

 

 

 

 

 

 

 

Name:

R. Steve Creamer

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

[Performance Guaranty]

 

--------------------------------------------------------------------------------
